DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed July 18, 2022 is received and entered. 
2.	Claims 1 – 5 and 8 are amended.  Claims 6 – 7 and 9 – 10 are cancelled.  Claims 11 – 18 are newly added.  Claims 1 – 5, 8, and 11 – 18 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejection of claim 10 under 35 USC 112(b) and 101 are WITHDRAWN in view of the Amendment.
5.	On page 7 of the Response, Applicant requests that the Double Patenting rejections be held in abeyance until allowable subject matter is identified.
The Office acknowledges Applicant’s request.  The Double Patenting rejection will continue to be included in subsequent Office Actions as appropriate in a shortened form with the understanding that Applicant will fully address such rejections at a later time.
6.	On page 10 of the Response, Applicant argues that “[I]n no scenario does Gibson contemplate the use of an input device that is separate from and [sic] in addition to the first display and the second display”.

Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter to independent claim 1.  However, upon further consideration, a new ground(s) of rejection is made in view of Gunther et al. (U.S. Pub. 2008/0024433).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claim 1 – 5 and 15 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277 in view of Gibson et al. (U.S. Pub. 2013/0083025) and Gunther et al. (U.S. Pub. 2008/0024433).
Regarding claims 1 – 4 and 15 – 16, any elements therein that are not claimed by U.S. Patent No. 10,585,277 are taught by the combination of Gibson and Gunther for at least the reasons set forth below.
It would have been obvious to use the particular configuration of a multiple-display system with gaze tracking and a shared keyboard/mouse, as taught by the combination of Gibson and Gunther, in combination with U.S. Patent 10,585,277.

9.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277 in view of Gibson and Gunther, as applied to claim 1 above, in further view of Huang et al. (U.S. Patent 7,876,288).
Regarding claim 5, any elements therein that are not claimed by U.S. Patent No. 10,585,277 are taught by Gibson or Gunther are taught by Huang for at least the reasons set forth below.  Combining these teachings would have been obvious for the same reasons set forth above with regard to claim 1 and below as set forth in the prior art rejections.

10.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277 in view of Gibson and Gunther, as applied to claim 5 above, in further view of Huang 2 et al. (U.S. Pub. 2019/0155559).
Regarding claim 8, any elements therein that are not claimed by U.S. Patent No. 10,585,277 and taught by Gibson or Gunther are taught by Huang 2 for at least the reasons set forth below.  Combining these teachings would have been obvious for the same reasons set forth above with regard to claim 1 and below as set forth in the prior art rejections.

11.	Claim 11 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277 in view of Gibson and Gunther, as applied to claim 1 above, in further view of Anderson (U.S. Pub. 2019/0047582).
Regarding claims 11 – 14, any elements therein that are not claimed by U.S. Patent No. 10,585,277 and taught by Gibson or Gunther are taught by Anderson for at least the reasons set forth below.  Combining these teachings would have been obvious for the same reasons set forth above with regard to claim 1 and below as set forth in the prior art rejections.

12.	Claim 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,277 in view of Gibson and Gunther, as applied to claim 1 above, in further view of Lee et al. (U.S. Pub. 2019/00079717).
Regarding claims 17 and 18, any elements therein that are not claimed by U.S. Patent No. 10,585,277 and taught by Gibson or Gunther are taught by Lee for at least the reasons set forth below.  Combining these teachings would have been obvious for the same reasons set forth above with regard to claim 1 and below as set forth in the prior art rejections.

Claim Rejections - 35 USC § 112(d)
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claims 11 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 11 and 14, each of these claims includes the recitation that the “attention determination unit determines the attention of the user toward (A) the first display, or (B) the second display, or (C) the input device”.  However, claim 1, from which claims 11 and 14 depend, require that the attention determination unit “determine[s] an attention of a user toward (A) the first display or (B) the second display”.
As presently recited, claims 11 and 14 improperly broaden the scope of parent claim 1.  Accordingly, claims 11 and 14 are rejected under 35 USC 112(d) as being improper dependent claims because they broaden at least some of the subject matter recited in parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1 – 4 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (U.S. Pub. 2013/0083025) in view of Gunther et al. (U.S. Pub. 2008/0024433).
Regarding claim 1, Gibson teaches: a computing device (FIGS. 1, 3; paragraphs [0016], [0043]; system 100 / 300) comprising:
a first display displaying first information (FIGS. 1, 3; paragraphs [0016], [0042]; second display 104 / 304),
a second display displaying second information (FIGS. 1, 3; paragraphs [0016], [0042]; first display 102 / 302),
5an attention determination unit for determining an attention of a user toward (A) the first display or (B) the second display (FIGS. 1, 3; paragraphs [0021], [0024], [0042]; sensor 116 / 306 and focus tracking component 120 together form an “attention determination unit” that uses eye tracking to determine a point of a user’s gaze relative to “second” display 102 / 302 and “first” display 104 / 304); and
a processor for receiving and responding to information provided by the attention determination unit regarding the attention of the user (FIGS. 10, 11; paragraphs [0050], [0060], [0062]; processor 1102 implements computer-executable instructions to perform disclosed operations.  For example, processor 1102 identifies that a user’s visual focus has changed from the “first” display 104/304 to the “second” display 102/302 based on information received from sensor 116/306), wherein the processor is configured to:
in response to a determination that the attention of the user is toward the first display, operating the second display as a second input device, such that the user input provided by way of the second input device affects the first information displayed on the first display (FIG. 3; paragraph [0043]; when a user 308 is visually focused [gazing] at “first” display 304, “second” display 302 is a dedicated input device that can be utilized to manipulate content provided on “first” display 304); and
in response to a determination that the attention of the user is toward the second display, operating the second display as a touch screen, such that user interaction with the touch screen affects the second information displayed on the second display (FIG. 5; paragraph [0044]; when a user 308 is visually focused on “second” display 302, “second” display 302 displays content / information and can receive touch based inputs from user 308 to manipulate content provided on “second” display 302).
Gibson fails to explicitly disclose: an input device; wherein the processor is configured to: in response to a determination that the attention of the user is toward the first display, the user input provided by way of the input device affects the first information displayed on the first display; and in response to a determination that the attention of the user is toward the second display, the user input provided by way of the input device affects the second information displayed on the second display.
However, Gibson discloses that additional computational devices may be included in the system for interacting with the “second” display 102 / 302 and the “first” display 104 / 304 (paragraph [0033]).
Additionally, in a related field of endeavor, Gunther discloses: a system having multiple display that enables an input device to apply inputs to a display that the user is presently viewing as detected by a sensor (Abstract).
With regard to claim 1, Gunther teaches: an input device (FIG. 1; paragraph [0010]; keyboard / mouse 30); 
wherein the processor is configured to: 
in response to a determination that the attention of the user is toward the first display, the user input provided by way of the input device affects the first information displayed on the first display (FIG. 1; paragraph [0010]; when a user’s sight is detected as being directed toward display monitor 1, keyboard / mouse 30 is automatically linked with display monitor 1 so that any inputs applied to keyboard / mouse 30 are transmitted to display monitor 1); and
in response to a determination that the attention of the user is toward the second display, the user input provided by way of the input device affects the second information displayed on the second display (FIG. 1; paragraph [0010]; when a user’s sight is detected as being directed toward display monitor 2, keyboard / mouse 30 is automatically linked with display monitor 2 so that any inputs applied to keyboard / mouse 30 are transmitted to display monitor 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson and Gunther to yield predictable results.  More specifically, the teachings of a computing system that includes two displays and an eye-tracking sensor for displaying content and applying received inputs based on the directions of a user’s gaze, as taught by Gibson, are known.  Additionally, the teachings of a computing system that includes multiple displays and eye-tracking sensors where inputs applied to a shared keyboard / mouse are transmitted to a display upon which a user is gazing as detected by the sensors, as taught by Gunther, are known as well.  The combination of the known teachings of Gibson and Gunther would yield the predictable result of a computing system that includes two displays and an eye-tracking sensor for displaying content and applying received inputs based on the directions of a user’s gaze where inputs applied to a shared keyboard / mouse are transmitted to a display corresponding to the direction of a user’s gaze.    In other words, it would have been obvious to incorporate the shared keyboard / mouse of the multiple display system that changes which display is active based on detecting the direction of a user’s gaze of Gunther into the multiple display system that changes which display is active based on detecting the direction of a user’s gaze of Gibson.  Such a modification of Gibson merely provides an additional source of user input that is applied only to the display upon which a user is gazing, which appears to be at least somewhat contemplated by the disclosure in Gibson of additional computational devices.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson and Gunther to yield the aforementioned predictable results.
Regarding claim 2, Gibson teaches: wherein the attention determination unit comprises an eye tracking device (FIGS. 1, 3; paragraphs [0021], [0024], [0042]; sensor 116 / 306 and focus tracking component 120 together constitute an eye tracking device). 
Regarding claim 3, Gibson teaches: wherein the attention 10determination unit comprises an image sensor (FIGS. 1, 3; paragraph [0021], [0042]; sensor 116 / 306 can be a camera).  
Regarding claim 4, Gibson teaches: wherein the attention determination unit comprises a processing unit for analyzing images captured by the image sensor (FIGS. 1, 3; paragraphs [0024], [0025]; focus tracking component 120 measures, tracks, and compares information for eye tracking.  Accordingly, focus tracking component 120 functions as an eye-tracking processor that analyzes images received from sensor 116 / 306 to determine a point or direction of a user’s gaze).
Regarding claim 15, Gibson fails to explicitly disclose: wherein the input device comprises a keyboard.
However, Gunther teaches: wherein the input device comprises a keyboard (FIG. 1; paragraph [0010]; keyboard / mouse 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson and Gunther to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Regarding claim 16, Gibson fails to explicitly disclose: wherein the input device comprises a mouse.
However, Gunther teaches: wherein the input device comprises a mouse (FIG. 1; paragraph [0010]; keyboard / mouse 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson and Gunther to yield predictable results for at least the reasons set forth above with regard to claim 1.  

17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Gunther, as applied to claim 1, in view of Huang et al. (U.S. Patent 7,876,288).
Regarding claim 5, neither Gibson nor Gunther explicitly disclose: wherein operating the second input device comprises a touch sensitive input device.
However, Huang teaches: wherein operating the second input device comprises a touch sensitive input device (claim 1; a touchscreen display may provide a virtual keyboard and a virtual mouse for accepting user input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Huang to yield predictable results.  More specifically, the teachings of a computing system that includes two displays and an eye-tracking sensor for displaying content and applying received inputs based on the directions of a user’s gaze where inputs applied to a shared keyboard / mouse are transmitted to a display corresponding to the direction of a user’s gaze, as taught by the combination of Gibson and Gunther, are known.  Additionally, the teachings of a keyboard and mouse being provided via a touchscreen display for accepting user input, as taught by Huang, are known as well.  The combination of the known teachings of Gibson, Gunther, and Huang would yield the predictable result of a computing system that includes two displays and an eye-tracking sensor for displaying content and applying received inputs based on the directions of a user’s gaze where inputs applied to a shared virtual keyboard / mouse provided via a touchscreen display are transmitted to a display corresponding to the direction of a user’s gaze.    In other words, it would have been obvious to implement the keyboard / mouse of the combination of Gibson and Gunther as a virtual keyboard and mouse displayed by a touchscreen display, as taught by Huang.  Such a modification requires nothing more than a simple substitution of one known type of keyboard / mouse for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Huang to yield the aforementioned predictable results.

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Gunther in view of Huang, as applied to claim 5, in view of Huang 2 et al. (U.S. Pub. 2019/0155559).
Regarding claim 8, neither Gibson nor Gunther nor Huang explicitly disclose: wherein processor is further configured to: display a notification on the first display when the attention of the user is toward the first display; and in response to a determination that the attention of the user switches from the first display toward the second display while the notification is displayed on the first display, displaying enhanced information regarding the notification on the second display.
However, in a related field of endeavor, Huang 2 discloses: an apparatus that includes multiple display devices and a sensing module to detect a gaze of a user (Abstract).
With regard to claim 8, Huang 2 teaches: wherein processor is further configured to: display a notification on the first display when the attention of the user is toward the first display (FIGS. 1, 3; paragraphs [0013], [0018]; a text message notification is displayed on center console [first] display 110C); and
 in response to a determination that the attention of the user switches from the first display toward the second display while the notification is displayed on the first display, displaying enhanced information regarding the notification on the second display (FIG. 3, 4; paragraphs [0026], [0028]; a user can issue a move command 230 to move selected display information from a first display device to a second display device in response to tracking a change in a user’s gaze direction.  Specifically, a text message may be displayed on central console [first] display 110C.  A user may then apply a move command 230 to move the text message to head-up [second] display 110B.  The content of the text message would be expanded or magnified [enhanced] in response to moving the notification from [first] display 110C to [second] display 110B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, Huang, and Huang 2 to yield predictable results.  More specifically, the teachings of a computing system that includes two displays and an eye-tracking sensor for operating the displays based on the directions of a user’s gaze, as taught by Gibson, are known.  Additionally, the teachings of a system that includes multiple displays and a gaze sensor for moving a notification from a first display to a second display in response to gaze tracking and expanding / enhancing the notification when displayed on the second display, as taught by Huang 2, are known as well.  The combination of the known teachings of Gibson and Huang 2 would yield the predictable result of a computing system that includes two displays and an eye-tracking sensor for operating the displays based on the directions of a user’s gaze where a notification provided on the first display can be moved to the second display in response to gaze tracking where the notification is expanded / enhanced when displayed on the second display.  In other words, it would have been obvious to implement the particular gaze input to move and expand information from one display to another, as taught by Huang 2, into the multiple display gaze tracking system of Gibson.  Such a modification merely requires taking the known functionality of the system of Huang 2 and implementing it into a similar system in Gibson in order to provide a user with a simple means of obtaining “enhanced” information regarding a notification on a multiple display gaze tracking system.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, Huang, and Huang 2 to yield the aforementioned predictable results.

19.	Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Gunther, as applied to claim 1, in view of Anderson (U.S. Pub. 2019/0047582).
Regarding claim 11, neither Gibson nor Gunther explicitly disclose: wherein the attention determination unit determines the attention of the user toward (A) the first display, or (B) the second display, or (C) the input device, and wherein the processor is further configured to: in response to a determination that the attention of the user switches from the first display to either the input device or the second display for less than a minimum threshold of time, continue operating the second display as the second input device, such that the user input provided by way of the input device or the user input provided by way of the second input device affects the first information displayed on the first display; and in response to a determination that the attention of the user switches from the first display to either the input device or the second display for more than the minimum threshold of time, operate the second display as the touch screen, such that the user input provided by way of the input device and the user interaction with the touch screen affects the second information displayed on the second display.
However, Anderson discloses that it is known for a user’s gesture as detected by eye tracking only registers as an input if held for a minimum threshold amount of time (paragraph [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Anderson to yield predictable results.  More specifically, the teachings of a computing system having two displays and an eye-tracking sensor where the sensor detects a user’s gaze as an input to select with which display the user is interacting, as taught by Gibson, are known.  Additionally, the teachings of a gaze tracking system that only accepts a user’s gesture via eye tracking as an input if held for a minimum threshold amount of time, as taught by Anderson, are known as well.  The combination of the known teachings of Gibson and Anderson would yield the predictable result of a computing system having two displays and an eye-tracking sensor where the sensor detects a user’s gaze applied for greater than a threshold time as an input to select with which display the user is interacting.  In other words, it would have been obvious to implement the time threshold for eye gaze inputs, as taught by Anderson, into the system of Gibson.  Such a modification merely sets specific parameters as to what constitutes an applicable eye gaze input that indicates to which display a user’s attention is directed.  When this teaching is applied to Gibson, any eye gazes switching from the first display to the second display for a time greater than the threshold would result in the second display being selected to respond to any additional inputs and any such eye gazes for a time less than the threshold would result in the first display being maintained as the selection to respond to any additional inputs.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Anderson to yield the aforementioned predictable results.
Regarding claim 12, neither Gibson nor Gunther explicitly disclose: wherein the processor is further configured to: in response to a determination that the attention of the user switches from the second display toward the first display for less than a minimum threshold of time, continue operating the second display as the touch screen, such that the user input provided by way of the input device and the user interaction with the touch screen affects the second information displayed on the second display; and
in response to a determination that the attention of the user switches from the second display toward the first display for more than the minimum threshold of time, operate the second display as the second input device, such that the user input provided by way of the input device or the user input provided by way of the second input device affects the first information displayed on the first display.
However, Anderson discloses that it is known for a user’s gesture as detected by eye tracking only registers as an input if held for a minimum threshold amount of time (paragraph [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Anderson to yield predictable results for at least the reasons set forth above with regard to claim 11.
Regarding claim 13, neither Gibson nor Gunther explicitly disclose: wherein processor is further configured to: in response to a determination that the attention of the user switches from the first display toward the second display for less than a minimum threshold of time, continue operating the second display as the second input device, such that the user input provided by way of the input device or the user input provided by way of the second input device affects the first information displayed on the first display; and
in response to a determination that the attention of the user switches from the first display toward the second display for more than the minimum threshold of time, operate the second display as the touch screen, such that the user input provided by way of the input device and the Page 4 of 11 US2008 20450596 2Appl. No. 17/421,700Attorney Docket No.: 059056-1331101 Amdt. dated July 18, 2022 Response to Office Action of March 18, 2022 user interaction with the touch screen affects the second information displayed on the second display.
However, Anderson discloses that it is known for a user’s gesture as detected by eye tracking only registers as an input if held for a minimum threshold amount of time (paragraph [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Anderson to yield predictable results for at least the reasons set forth above with regard to claim 11.
Regarding claim 14, neither Gibson nor Gunther explicitly disclose: wherein the attention determination unit determines the attention of the user toward (A) the first display, or (B) the second display, or (C) the input device, and wherein the processor is further configured to:
in response to a determination that the attention of the user switches from the second display toward either the input device or the first display for less than a minimum threshold of time, continue operating the second display as the touch screen, such that the user input provided by way of the input device and the user interaction with the touch screen affects the second information displayed on the second display; and
in response to a determination that the attention of the user switches from the second display toward either the input device or the first display for more than the minimum threshold of time, operate the second display as the second input device, such that the user input provided by way of the input device or the user input provided by way of the second input device affects the first information displayed on the first display.
However, Anderson discloses that it is known for a user’s gesture as detected by eye tracking only registers as an input if held for a minimum threshold amount of time (paragraph [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Anderson to yield predictable results for at least the reasons set forth above with regard to claim 11.

20.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Gunther, as applied to claim 1, in view of Lee et al. (U.S. Pub. 2019/00079717).
Regarding claim 17, neither Gibson nor Gunther explicitly disclose: wherein the processor is further configured to: in response to the determination that the attention of the user is toward the first display, decreasing at least one of a brightness or a contrast of the second display; and in response to the determination that the attention of the user is toward the second display, decreasing at least one of a brightness or a contrast of the first display.
However, Lee discloses that it is known for a first display to be reduced in brightness when a user’s gaze and attention is directed towards a second display (paragraphs [0380], [0381]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Lee to yield predictable results.  More specifically, the teachings of a computing system having two displays and an eye-tracking sensor where the sensor detects a user’s gaze as an input to select with which display the user is interacting, as taught by Gibson, are known.  Additionally, the teachings of reducing the brightness of a first display when a user’s gaze and attention is directed towards a second display, as taught by Lee, are known as well.  The combination of the known teachings of Gibson and Lee would yield the predictable result of a computing system having two displays and an eye-tracking sensor where the sensor detects a user’s gaze as an input to select with which display the user is interacting, where the display that a user is not looking at is reduced in brightness.  In other words, it would have been obvious to implement the brightness reduction for displays a user is not viewing, as taught by Lee, into the system of Gibson.  Such a modification would logically assist a user to maintain their focus on the display they have selected by diminishing the non-selected display through brightness reduction.  Additionally, this modification would logically provide power savings benefits by reducing power consumption to non-selected displays.  In practice, when a user gazes at a first display, the first display would have full brightness and the second display would have a reduced brightness.  Subsequently, if a user gazes at a second display, the brightness of the second display would increase to full brightness and the brightness of the first display would be reduced.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Lee to yield the aforementioned predictable results.
Regarding claim 18, neither Gibson nor Gunther explicitly disclose: wherein the processor is further configured to: in response to a determination that the attention of the user switched from the first display toward the second display, decreasing at least one of a brightness or a contrast of the first display and increasing at least one of a brightness or a contrast of the second display; and in response to a determination that the attention of the user switches from the second display toward the first display, decreasing at least one of the brightness or the contrast of second display and increasing at least one of the brightness or the contrast of the first display.
However, Lee discloses that it is known for a first display to be reduced in brightness when a user’s gaze and attention is directed towards a second display (paragraphs [0380], [0381]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Gibson, Gunther, and Lee to yield predictable results for at least the reasons set forth above with regard to claim 17.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626